Exhibit 10.44

SECOND AMENDMENT TO
 
WASHINGTON TRUST BANCORP, INC.
 
2003 STOCK INCENTIVE PLAN
 
A.  The Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan”),
as amended effective December 16, 2004, is hereby further amended as follows:
1.  Section 3(b) of the Plan is hereby amended by deleting the second paragraph
thereof and substituting therefor the following:
“The Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and/or the
terms of outstanding Awards to take into account cash dividends declared and
paid other than in the ordinary course or any other extraordinary corporate
event, other than those contemplated by Section 3(c) hereof, to the extent
determined to be necessary by the Administrator to avoid distortion in the value
of the Awards. Notwithstanding anything to the contrary set forth in this
Section 3(b), no adjustment shall be required pursuant to this Section 3(b)
without the consent of the grantee if the Administrator determines that such
action could cause an Award to fail to satisfy the conditions of any applicable
exception from the requirements of Section 409A of the Code or otherwise could
subject the grantee to the additional tax imposed under Section 409A of the Code
in respect of an outstanding Award or would constitute a modification, extension
or renewal of an Incentive Stock Option within the meaning of Section 424(h) of
the Code.”
 
2.  Section 8(a) of the Plan is hereby amended by adding the following sentences
at the end thereof:
“Grantees may not elect to accelerate or postpone the deferral period except to
the extent permitted by Section 409A of the Code. Any payment of shares of Stock
under a Deferred Stock Award subject to Section 409A of the Code to a grantee on
account of the grantee’s separation from service may not be made before the date
that is six months after the date of separation from service if the grantee is a
‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the
Code.”
 
B.  This Second Amendment shall be effective September 21, 2006.
C.  Except as otherwise amended herein, the Plan is hereby confirmed in all
other respects.
 
IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
this 27th day of November, 2006.
 
WASHINGTON TRUST BANCORP, INC.
 
By:/s/ John C. Warren     
John C. Warren
Chairman and Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------


 
Exhibit 10.45

 
THE WASHINGTON TRUST COMPANY
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
Amended and Restated Effective as of January 1, 2005
 
 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page

ARTICLE I - DEFINIATIONS
1
1.1
Account
1
1.2
Administrator
2
1.3
Benchmark Investment Fund
2
1.4
Benchmark Return
2
1.5
Change of Control
2
1.6
Code
4
1.7
Company
4
1.8
Company Contribution
5
1.9
Compensation
5
1.10
Compensation Deferrals
5
1.11
Director
5
1.12
Education Account
5
1.13
Effective Date
5
1.14
Eligible Employees
5
1.15
Employee
5
1.16
ERISA
6
1.17
Fixed Date Account
6
1.18
Participant
6
1.19
Participation Election Form
6
1.20
Participating Employer
6
1.21
Plan
6
1.22
Plan Year
6
1.23
Retirement or Retirees
7
1.24
Retirement Account
7
1.24
Rollover Contributions
7
1.26
Spouse
7
1.27
Total and Permanent Disability
7
1.28
Trust
7
1.29
Trustee
7
1.30
Unforeseeable Emergency
8
ARTICLE II - PURPOSE
8
2.1
Purpose
8
ARTICLE III - PARTICIPATION
8
3.1
Commencement of Participation
8
3.2
Continuation of Participation
8
ARTICLE IV - CONTRIBUTIONS
8
4.1
Compensation Deferrals
8
4.2
Participating Employer Contribution
11

--------------------------------------------------------------------------------


4.3
Time and Form of Contributions
11
ARTICLE V - VESTING
12
5.1
Vesting
12
ARTICLE VI - ACCOUNTS
12
6.1
Accounts
12
6.2
Benchmark Investment Elections
13
6.3
Forfeitures
13
ARTICLE VII - DISTRIBUTIONS
13
7.1
Form of Distribution
13
7.2
Commencement of Payment
14
7.3
Changes Affecting an Education Account
16
ARTICLE VIII - BENEFICIARIES
17
8.1
Beneficiary
17
8.2
Lost Beneficiary
17
ARTICLE IX - FUNDING
18
9.1
Prohibition Against Funding
18
9.2
Deposit in Trust
18
9.3
Withholding of Employee and Director Contributions
19
ARTICLE X - ADMINISTRATION
19
10.1
Plan Administration
19
10.2
Administrator
19
10.3
Claims Procedures
20
ARTICLE XI - GENERAL PROVISIONS
23
11.1
No Assignment
23
11.2
No Employee Rights
23
11.3
Incompetence
24
11.4
Identify
24
11.5
Other Benefits
24
11.6
No Liability
24
11.7
Expenses
25
11.8
Amendment and Termination
25
11.9
Company Determinations
25
11.10
Construction
26
11.11
Governing Law
26
11.12
Severability
26
11.13
Headings
26
11.14
Terms
26
11.15
Withholding
27
11.16
Terms Binding
27
11.17
Notice
27

 

--------------------------------------------------------------------------------


ARTICLE XII - MATCHING CONTRIBUTIONS
27
12.1
Purpose
27
12.2
Definitions
27
12.3
Supplemental Matching Contributions
28
12.4
Match Account
29
12.5
Commencement of Payment of Benefits
29
12.6
Form of Distribution
29
12.7
Vesting
29
12.8
Other Applicable Provisions
29




--------------------------------------------------------------------------------




THE WASHINGTON TRUST COMPANY
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
Amended and Restated Effective as of January 1, 2005
 
WHEREAS, Washington Trust Bancorp, Inc. (the “Bancorp”) and The Washington Trust
Company (the “Company”) (collectively, the “Corporation”) established the
Washington Trust Bancorp, Inc. and The Washington Trust Company Plan for
Deferral of Director’s Fees (the “Plan”) for the purpose of permitting the
members of the Board of Directors of the Corporation to defer receipt of all or
any part of their retainer and fees for services as a Director in order to
provide supplemental retirement and tax benefits for such individuals; and
WHEREAS, the Company amended and/or restated the Plan effective January 1, 1999,
to, among other things, extend the provision of such supplemental retirement and
tax benefits to a select group of management or highly compensated employees,
rename the Plan as The Washington Trust Company Nonqualified Deferred
Compensation Plan, and provide supplemental 401(k) benefits for certain 401(k)
plan participants;
WHEREAS, the Company desires to amend and restate the Plan to, among other
things, comply with Section 409A of the Code;
WHEREAS, the Plan provides that the Company may amend the Plan at any time.
NOW, THEREFORE, the Company hereby amends and restates the Plan as follows,
effective as of January 1, 2005.
 
ARTICLE I -   DEFINITIONS
 
The following terms have the meanings set forth herein, unless the context
otherwise requires:
1.1  Account. The bookkeeping account established for each Participant as
provided in Section 6.1 hereof. Unless the context otherwise requires, the term
includes the following

--------------------------------------------------------------------------------


subaccounts: Education Accounts, Fixed Date Accounts, and Retirement Accounts. A
“Pre-2005 Account” means the amount standing to the credit of a Participant’s
subaccounts as of December 31, 2004 and Benchmark Returns thereon. A “Post-2004
Account” means the amount credited to a Participant’s subaccounts after January
1, 2005 and Benchmark Returns thereon. Amounts allocated to one subaccount
cannot be transferred to any other subaccount.
1.2  Administrator. The Compensation and Human Resources Committee of the Board
of Directors, or any successor to such committee.
1.3  Benchmark Investment Fund. The investment fund or funds selected by the
Administrator from time to time.
1.4  Benchmark Return. The amount of any increase or decrease in the balance of
a Participant’s Account reflecting the gain or loss, net of any expenses, on the
assets deemed invested in each Benchmark Investment Fund by the Participant from
time to time. Benchmark Returns shall be credited daily to Participants’
Accounts.
1.5  Change of Control. 
(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of Washington Trust Bancorp, Inc. (the “Bancorp”) (the
“Outstanding Corporation Common Stock”); provided, however, that any acquisition
by the Bancorp or its subsidiaries, or any employee benefit plan (or related
trust) of the Bancorp or its subsidiaries of 20% or more of Outstanding
Corporation Common Stock shall not constitute a Change of Control; and provided,
further, that any acquisition by a corporation with respect to which, following
such acquisition, more than 50% of

--------------------------------------------------------------------------------


the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Corporation Common Stock, shall not constitute a Change of
Control; or
(b)  Individuals who constitute the Board of Directors of the Bancorp (the
“Board”) as of January 1, 1999 (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to January 1, 1999, whose election, or nomination
for election by the Bancorp’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board; or
(c)  Consummation by the Bancorp of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each

--------------------------------------------------------------------------------


case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change of Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Bancorp, excluding
a sale or other disposition of assets to a subsidiary of the Bancorp; or
(d)  Consummation by The Washington Trust Company (the “Company”) of (i) a
reorganization, merger or consolidation, in each case, with respect to which,
following such reorganization, merger or consolidation, the Bancorp does not
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation or bank resulting from such a
reorganization, merger or consolidation or (ii) the sale or other disposition of
all or substantially all of the assets of the Company, excluding a sale or other
disposition of assets to the Bancorp or a subsidiary of the Bancorp.
1.6  Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.
1.7  Company. The Washington Trust Company, and any successor which adopts this
Plan.

--------------------------------------------------------------------------------


1.8  Company Contribution. A discretionary contribution that is credited to a
Participant’s Account in accordance with the terms of Section 4.2 hereof.
1.9  Compensation. The Participant’s salary, bonus or Directors fees and
retainers from his Participating Employer as reported on Form W-2 (or other
appropriate form) for federal income tax purposes, plus any portion of such
amounts which are deferred in accordance with Sections 125, 401(k) or 402(h) of
the Code.
1.10  Compensation Deferrals. The portion of Compensation that a Participant
elects to defer in accordance with Section 4.1 hereof.
1.11  Director. Any director of a Participating Employer.
1.12  Education Account. A subaccount of a Participant’s Account, with
distribution to be made to the Participant who is or will be incurring expenses
associated with college, postgraduate or professional education, with the timing
of distribution from such account based upon the age of a specifically
designated person who is under age 15 when the account is established and is
either the Participant’s child, grandchild, niece or nephew (hereinafter
referred to as the “student”). A separate Education Account shall be established
for each student.
1.13  Effective Date. The original effective date of the Plan was February 11,
1988, and was amended and restated effective January 1, 1999. The effective date
of this amendment and restatement of the Plan is as of January 1, 2005.
1.14  Eligible Employee. An Employee of a Participating Employer who is employed
in the job category of Chairman, President, Executive Vice President, Senior
Vice President, or Managing Director.
1.15  Employee. Any person employed as a common law employee of a Participating
Employer. An individual shall not be considered to be a common law employee
unless he is paid

--------------------------------------------------------------------------------


as a common law employee at the time his services are rendered, has federal
income tax withheld at such time, and receives a Form W-2 in the ordinary course
with respect to such service.
1.16  ERISA. Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
1.17  Fixed Date Account. A subaccount under a Participant’s Account, with
distributions to be made as of January 1 of a year selected by the Participant
on his Participation Election Form, which year is not less than three years from
establishment of the account. A separate Fixed Date Account shall be set up for
each separate distribution date selected by the Participant.
1.18  Participant. An Eligible Employee or Director who has submitted a
Participation Election Form agreeing to participate in the Plan and whose
Account has not been fully paid out.
1.19  Participation Election Form. The separate written agreement, submitted to
the Administrator, by which an Eligible Employee or Director agrees to
participate in the Plan and indicates all necessary information to establish the
Account for such Eligible Employee or Director as a Participant under the Plan,
including, but not limited to, the amount of Compensation Deferral, and the
designation of subaccounts including Education Accounts, Retirement Accounts, or
Fixed Date Accounts.
1.20  Participating Employer. The Washington Trust Company, Washington Trust
Bancorp, Inc., and each affiliate of either of them that elects to participate
in the Plan.
1.21  Plan. The Washington Trust Company Nonqualified Deferred Compensation
Plan, as set forth herein, together with any and all amendments thereto.
1.22  Plan Year. The calendar year.

--------------------------------------------------------------------------------


1.23  Retirement or Retires. For deferrals made under Section 4.1 while an
Employee, the date the Participant retires under the normal or early retirement
provisions of his Participating Employer’s qualified defined benefit pension
plan. For deferrals made under Section 4.1 while a Director, the date of
termination of his directorship after attaining age 55.
1.24  Retirement Account. A subaccount under a Participant’s Account, from which
distributions are to be made following the Participant’s Retirement.
1.25  Rollover Contributions. Rollover Contributions will equal account balances
in the Washington Trust Bancorp, Inc. and The Washington Trust Company Plan for
Deferral of Directors’ Fees, as amended, as of January 1, 1999, which were
credited to this Plan as beginning balances on January 1, 1999.
1.26  Spouse. An opposite-sex person to whom the Participant is lawfully
married.
1.27  Total and Permanent Disability. A Participant is considered to have
incurred a Total and Permanent Disability if he (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or can be expected
to last for a continuous period of not less than 12 months, or (b) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three (3) months under the Participating Employer’s long-term
disability plan.
1.28  Trust. The agreement between the Company and the Trustee under which the
assets of the Plan are held, administered and managed.
1.29  Trustee. The Trustee is Mercer Trust Company, and any and all successor
trustees to the Trust.

--------------------------------------------------------------------------------


1.30  Unforeseeable Emergency. Defined in Section 7.2(b) hereof, and subject to
interpretation in accordance with regulations governing such definition
promulgated under Section 409A of the Code.
 
ARTICLE II -   PURPOSE
 
2.1  Purpose. The purpose of this Plan is to provide Eligible Employees and
Directors supplemental retirement and tax benefits through the deferral of
Compensation. The Plan is intended to be a “plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and
shall be interpreted and administered to the extent possible in a manner
consistent with that intent.
 
ARTICLE III -   PARTICIPATION
 
3.1  Commencement of Participation. Each Eligible Employee or Director shall
become a Participant at the earlier of the date on which his Participation
Election Form first becomes effective or the date on which a Company
Contribution or Supplemental Matching Contribution (as defined in Section 12.3)
is first credited to his Account.
3.2  Continuation of Participation. Each Eligible Employee or Director shall
remain a Participant hereunder until all amounts credited to his Account are
distributed in full. Compensation Deferrals are not permitted in any Plan Year
beginning after the date on which an Eligible Employee or Director no longer
satisfies the criteria for eligibility.
 
ARTICLE IV -   CONTRIBUTIONS
 
4.1  Compensation Deferrals.
(a)  The Participating Employer shall credit Compensation Deferrals to the
Account of a Participant in an amount equal to the amount designated in the
Participant’s

--------------------------------------------------------------------------------


Participation Election Form for that Plan Year. With respect to Compensation
Deferrals on the salary portion of a Participant’s compensation, the Participant
may defer any whole percentage from 1% to 25% inclusive. With respect to
Compensation Deferrals on the bonus or Directors fees and retainer portion of a
Participant’s Compensation, the Participant may defer any whole percentage
between 1% and 100%, inclusive. The minimum amount a Participant must defer for
any Plan Year is $1,000.
Such amounts shall not be made available to such Participant, except as provided
in Article VII hereof, and, as Compensation Deferrals, shall reduce such
Participant’s Compensation from a Participating Employer in accordance with the
provisions of the applicable Participation Election Form; provided, however,
that all such amounts shall be subject to the rights of the general creditors of
a Participating Employer as provided in Article IX hereof.
(b)  For each Plan Year, an Eligible Employee or Director who wishes to make
Compensation Deferrals during such Plan Year shall deliver a Participation
Election Form to the Administrator no later than December 31 preceding the
commencement of such Plan Year. The Participant Election Form shall apply to
Compensation Deferrals of Compensation payable for services performed during the
Plan Year to which it applies. An Eligible Employee or Director may change his
Participation Election Form for any Plan Year any time prior to the December 31
preceding such Plan Year by delivering a subsequent Participation Election Form
to the Administrator. A Participant’s Participation Election Form shall become
irrevocable on December 31; provided, however, that deferrals may cease in the
event the Participant receives a payment under Section 7.2(b) of the Plan.
Notwithstanding the foregoing, for the Plan Year in which an individual first
becomes an Eligible Employee or Director eligible to participate in this Plan,
the Participation Election Form

--------------------------------------------------------------------------------


may be delivered to the Plan Administrator no later than 30 days after the date
the individual first becomes an Eligible Employee or Director; provided such
Eligible Employee or Director has not previously been eligible to participate in
any other account balance deferred compensation plan sponsored by a
Participating Employer. Any such deferral pursuant to a Participation Election
Form shall apply only to Compensation for services performed after the date of
election. Any deferral pursuant to a Participation Election Form with respect to
cash bonus for such initial Plan Year shall apply to the amount of cash bonus
for the Plan Year multiplied by the ratio of the number of days remaining in the
Plan Year after the election over the total number of days in the Plan Year
during which the Participant is an Eligible Employee or Director.
(c)  On a Participation Election Form, the Participant shall designate the
amount or percentage of Compensation to be deferred (or the percentage of
Compensation in excess of a stated dollar amount to be deferred), the
beneficiary or beneficiaries of the Participant, and the portion of such amount
to be allocated to the Participant’s Education Account (including the name of
the student under such subaccount), Fixed Date Account and/or Retirement
Account. In addition, for the first Plan Year commencing on or after January 1,
2005 in which the Participant has any Compensation Deferral allocated to a
Retirement Account, the Participant shall designate on his Participation
Election Form whether all amounts allocated to such account on or after January
1, 2005 are payable in the form of installments or in a lump sum (as permitted
under Section 7.1(b)). Such designation may be changed only to the extent
provided in subsection (d), below.
(d)  A Participant may amend his Participation Election Form from time to time,
in accordance with this subsection (d). Any such amendment shall be made in
accordance with procedures established by the Administrator from time to time.

--------------------------------------------------------------------------------


With respect to his Post-2004 Account, a Participant may elect to change the
form of payments from his Retirement Account, and/or postpone the date payments
from his Fixed Period Account and/or Education Account would otherwise commence,
provided such election (i) will not be effective until 12 months after the date
the election to change is made, (ii) payment from the subaccount is deferred for
at least five (5) years from the date the payment would otherwise be paid (or
commence to be paid if paid in installments), and (iii) the election is made at
least 12 months before the date payment is scheduled to be paid.
A Participant may elect to delay the time when payments from his Education
Account, Fixed Time Account or Retirement Account under his Pre-2005 Account
would otherwise commence pursuant to his Participation Election Form and/or
change the form of payment applicable to his Retirement Account under his
Pre-2005 Account pursuant to his Participation Election Form, provided any such
change shall not be given effect unless a full calendar year passes between the
calendar year in which such election is submitted to the Administrator and the
calendar year in which the distribution date designated in such election form
occurs.
4.2  Participating Employer Contribution. Each Participating Employer may from
time to time make a discretionary contribution to the Account of a Participant.
Such discretionary contribution shall be in an amount determined by the
Participating Employer. The Company shall contribute to the Trust for the
Participant’s benefit the amount of such Company contributions.
4.3  Time and Form of Contributions.
(a)  Compensation Deferrals by Eligible Employees or Directors shall be credited
to their Account at the time such amounts would have been paid, and shall be
transferred to the Trust as soon as administratively feasible thereafter. The
Participating

--------------------------------------------------------------------------------


Employer shall also provide at that time any necessary instructions regarding
the allocation of such amounts among the Accounts of Participants.
(b)  Participating Employer Contributions shall be transferred to the Trust at
such time as the Company shall determine. The Participating Employer shall also
transmit at that time any necessary instructions regarding the allocation of
such amounts among the Accounts of Participants.
(c)  All Compensation Deferrals and Company Contributions to the Trust shall be
made in the form of cash, cash equivalents of U.S. currency, shares of common
stock of the Bancorp, or other property acceptable to the Trustee.
 
ARTICLE V -   VESTING
 
5.1  Vesting. A Participant shall be fully vested in all amounts credited to his
Account.
 
ARTICLE VI -   ACCOUNTS
 
6.1  Accounts.
(a)  The Administrator shall establish and maintain a bookkeeping Account in the
name of each Participant. The Account shall consist of subaccounts, including
Fixed Date Accounts, Education Accounts and Retirement Accounts, as elected by
the Participant. Each subaccount shall have a Pre-2005 Account and a Post-2004
Account in the case of each Participant who participated in the Plan before
2005.
(b)  Each Participant’s Account shall be credited with Compensation Deferrals,
any Participating Employer Contributions, any Rollover Contributions, and any
amounts attributable to Benchmark Returns. Each Participant’s Account shall be
reduced by any gross amounts distributed from the Account pursuant to Article
VII hereof and any other

--------------------------------------------------------------------------------


appropriate adjustments. Such adjustments shall be made as frequently as is
administratively feasible.
6.2  Benchmark Investment Elections. The Administrator shall from time to time
select types of Benchmark Investment Funds and specific Benchmark Investment
Funds for deemed investment designation by Participants with respect to
Accounts. The Administrator shall notify the Participants of the types of
Benchmark Investment Funds and the specific Benchmark Investment Funds selected
from time to time. The Participant shall designate the specific Benchmark
Investment Funds in which the Account of the Participant will be deemed to be
invested in for purposes of determining the Benchmark Return to be credited to
the Account either in writing or such other method as may be permitted by the
Administrator. In making the designation, the Participant may specify that all
or any whole percentage of his/her Account be deemed to be invested in one or
more of the available types of Benchmark Investment Funds. The Administrator
from time to time will determine the minimum percentage allocation per
investment fund and the frequency and method by which allocations may be
changed.
Notwithstanding the foregoing, Trust assets shall be invested as provided in the
Trust Agreement.
6.3  Forfeitures. Any forfeitures from a Participant’s Account may be used to
reduce succeeding Company Contributions or, if applicable, administrative
expenses and trustee fees and expenses, until such forfeitures have been
entirely so applied.
 
ARTICLE VII -   DISTRIBUTIONS
 
7.1  Form of Distribution. Except as otherwise provided herein, payments from a
Participant’s Account shall be made as follows:
(a)  From the Participant’s Education Account, in installments over four (4)
years, with the first installment equal to 25% of the Education Account balance,
the second

--------------------------------------------------------------------------------


installment equal to 33% of the Education Account balance, the third installment
equal to 50% of the Education Account balance and the fourth installment equal
to 100% of the Education Account balance. For this purpose, the balance of the
Education Account shall be determined as of the date specified in Section 7.2
for payments from such account.
(b)  From the Participant’s Retirement Account in either a lump sum, five (5)
annual installments, or ten (10) annual installments, as elected by the
Participant in accordance with Section 4.1(c) or (d).
(c)  From the Participant’s Fixed Date Account, in a lump sum.
7.2  Commencement of Payment.
(a)  Except as otherwise provided in (b) through (f) of this Section 7.2,
payments from a Participant’s Account shall be paid to, or commence to be paid
to, the Participant as follows:
(i)  From each of the Participant’s Education Accounts, installment payments
(described in Section 7.1(a)) will commence in April of the calendar year the
student under the subaccount attains age 18, and shall be made in each following
April in the installment period.
(ii)  From each of the Participant’s Fixed Period Accounts, distribution shall
be made in January of the year containing the maturity date of the account.
(iii)  With respect to the Participant’s Pre-2005 Retirement Account,
distribution shall be made (if payable in a lump sum) or commence (if payable in

--------------------------------------------------------------------------------


installments) in January of the calendar year following the calendar year in
which the Participant Retires. With respect to the Participant’s Post-2004
Retirement Account, distribution shall be made (if payable in a lump sum) or
commence (if payable in installments) in the January of the year following the
calendar year in which the Participant Retires or in the case of a Participant
who is an employee, the seventh month after the Participant’s Retirement, if
later.
(b)  The Administrator may permit an early distribution to the Participant of
part or all of any deferred amounts; provided, however, that such distribution
shall be made only if the Administrator, in its sole discretion, determines that
the Participant has experienced an “unforeseeable emergency.” “Unforeseeable
emergency” shall mean any severe financial hardship to the Participant resulting
from an illness or accident of the Participant or his Spouse or dependent (as
defined in Section 152(a) of the Code), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Any
distribution pursuant to this provision is limited to the amount necessary to
meet the emergency, and any amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from such
distribution. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship; or (iii) by cessation of deferrals under
the Plan. Notwithstanding anything herein to the contrary, if the Administrator
determines a Participant has experienced on “unforeseen emergency,” the
Administrator may authorize the Participant to rescind his Compensation Deferral
election for the remainder of the Plan Year with respect to which such election
would otherwise be in effect.

--------------------------------------------------------------------------------


(c)  Upon the death of a Participant, all amounts shall be paid to his
beneficiary or beneficiaries, as determined in accordance with Article VIII
hereof, in a lump sum in January of the calendar year following the calendar
year in which the Participant dies.
(d)  Upon a determination of the termination of a Participant’s employment on
account of a Total and Permanent Disability, all amounts shall be paid to him in
a lump sum in January of the calendar year following the calendar year in which
such termination of employment occurs.
(e)  Upon termination of employment for any reason other than death, disability,
or Retirement, a Participant’s Pre-2005 Account shall be paid to him in a lump
sum in January of the calendar year following the calendar year in which the
termination of employment occurs, and his Post-2004 Account shall be paid to him
in a lump sum in the month in which his Pre-2005 Account is paid to him or in
the case of a Participant who is an employee, the seventh month following the
date of his termination of employment, if later.
(f)   At any time prior to the date payment is otherwise scheduled to begin from
a Participant’s Pre-2005 Account, a Participant may elect to take a lump sum
distribution of 90% or less of his Pre-2005 Account. Upon such election, 10% of
the Participant’s Pre-2005 Account shall be forfeited by the Participant.
(g)  At the time any payment is made, the Participant’s subaccount under his
Account from which payment is made shall be charged with the amount paid.
7.3  Changes Affecting an Education Account. In the event of the death of the
student under the Education Account, (a) the Pre-2005 Education Account shall be
treated for all purposes as a Retirement Account of the Participant under the
Plan, and (b) the Post-2004 Education Account shall remain in effect and be paid
as previously scheduled.

--------------------------------------------------------------------------------


 
ARTICLE VIII -   BENEFICIARIES
 
8.1  Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his
beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his previous designation on a
form prescribed by the Administrator. If the beneficiary does not survive the
Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving Spouse, if any, and, if none, to
his surviving issue per stripes, if any, and, if none, to his estate and such
person shall be deemed to be a beneficiary hereunder. (For purposes of this
Article, a per stripes distribution to surviving issue means a distribution to
such issue as representatives of the branches of the descendants of such
Participant; equal shares are allotted for each living child and for the
descendants as a group of each deceased child of the deceased Participant). If
more than one person is the beneficiary of a deceased account, each such person
shall receive a pro rata share of any death benefit payable unless otherwise
designated on the applicable form. If a beneficiary who is receiving benefits
dies, all benefits that were payable to such beneficiary shall then be payable
to the estate of that beneficiary.
8.2  Lost Beneficiary.
(a)  All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

--------------------------------------------------------------------------------


(b)  If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid accordingly or, if a beneficiary cannot be so
located, then such amounts may be forfeited in accordance with Section 6.3
hereof. Any such presumption of death shall be final, conclusive and binding on
all parties.
 
ARTICLE IX -   FUNDING
 
9.1  Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan, it is expressly
understood and agreed that the Participants and beneficiaries shall not have any
right with respect to, or claim against, such assets nor shall any such purchase
be construed to create a trust of any kind or a fiduciary relationship between
any Participating Employer and the Participants, their beneficiaries or any
other person. Any such assets (including any amounts deferred by a Participant
or contributed by a Participating Employer pursuant to Article IV or XII hereof)
shall be and remain a part of the general, unpledged, unrestricted assets of the
Participating Employer, subject to the claims of its general creditors. Each
Participant and beneficiary shall be required to look to the provisions of this
Plan and to the Participating Employer itself for enforcement of any and all
benefits due under this Plan, and to the extent any such person acquires a right
to receive payment under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Participating Employer. The
Participating Employer shall be designated owner and beneficiary of investments
acquired in connection with the Participating Employer’s obligations under this
Plan.
9.2  Deposits in Trust. Subject to Section 9.1, and notwithstanding any other
provision of this Plan to the contrary, the Participating Employers may deposit
into the Trust any

--------------------------------------------------------------------------------


amounts they deem appropriate to pay the benefits under this Plan. The amounts
so deposited may include all Compensation Deferrals made pursuant to a
Participation Election Form by a Participant, any Participating Employer
Contributions and any Supplemental Matching Contributions. Notwithstanding
deposit of assets into a Trust, the Participating Employers reserve the right at
any time and from time to time to pay benefits to Plan Participants or their
beneficiaries in whole or in part from sources other than the Trust.
9.3  Withholding of Employee and Director Contributions. The Administrator is
authorized to make any and all necessary arrangements with the Participating
Employers in order to withhold the Participant’s Compensation Deferrals under
Section 4.1 hereof from his Compensation. The Administrator shall determine the
amount and timing of such withholding.
 
ARTICLE X -   ADMINISTRATION
 
10.1  Plan Administration. The Administrator shall have complete control and
discretionary power and authority to determine the rights and benefits and all
claims arising under the Plan of any Participant, beneficiary, deceased
Participant, or other person claiming to have any interest under the Plan. When
making a determination or calculation, the Administrator shall be entitled to
rely on information furnished by a Participant, a beneficiary, the Company, each
Participating Employer, or the Trustee, as applicable. The Administrator shall
have the responsibility for complying with any applicable reporting and
disclosure requirements of ERISA.
10.2  Administrator.
(a)  The Administrator is expressly empowered, in its sole discretion, to limit
the amount of Compensation that may be deferred; to deposit amounts into trust
in accordance with Section 9.2 hereof; to interpret the Plan, and to determine
all questions arising in the administration, interpretation and application of
the Plan; determine all questions of fact; to

--------------------------------------------------------------------------------


employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; and to take all other necessary
and proper actions to fulfill its duties as Administrator.
(b)  The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.
(c)  The Administrator shall be indemnified and held harmless by the Company and
each Participating Employer from and against all personal liability to which it
may be subject by reason of any act done or omitted to be done in its official
capacity as Administrator in good faith in the administration of the Plan,
including all expenses reasonably incurred in its defense in the event the
Company or Participating Employer fails to provide such defense upon the request
of the Administrator. The Administrator is relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the Participants and their beneficiaries.
10.3  Claims Procedures.
(a)  If a Participant, beneficiary or their authorized representative
(hereinafter the “Claimant”) asserts a right to a benefit under the Plan which
has not been received, the Claimant must file a claim for such benefit with the
Administrator on forms provided by the Administrator. The Administrator shall
render its decision on the claim within 90 days after its receipt of the claim.
If special circumstances apply, the 90-day period may be extended by an
additional 90 days, provided that written notice of the extension is provided to
the Claimant during the initial 90-day period and such notice indicates the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the claim.

--------------------------------------------------------------------------------


(b)  If the Administrator wholly or partially denies the claim, the
Administrator shall provide written notice to the Claimant within the time
limitations of the immediately preceding paragraph. Such notice shall set forth:
(i)  the specific reasons for the denial of the claim;
(ii)  specific reference to pertinent provisions of the Plan on which the denial
is based;
(iii)  a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary;
(iv)  a description of the Plan’s claims review procedures, and the time
limitations applicable to such procedures; and
(v)  a statement of the Claimant’s right to bring a civil action under Section
502(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) if the claim denial is appealed to the Administrator and the
Administrator fully or partially denies the claim.
(c)  A Claimant whose application for benefits is denied may request a full and
fair review of the decision denying the claim by filing, in accordance with such
procedures as the Administrator may establish, a written appeal which sets forth
the documents, records and other information relating to the claim within 60
days after receipt of the notice of the denial from the Administrator. In
connection with such appeal and upon request by the Claimant, a Claimant may
review (or receive free copies of) all documents, records or other information
relevant to the Claimant’s claim for benefit, all in accordance with such
procedures as the Administrator may establish. If a Claimant fails to file an
appeal within such 60-day period, he shall have no further right to appeal.

--------------------------------------------------------------------------------


(d)  A decision on the appeal by the Administrator shall include a review by the
Administrator that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination. The Administrator shall render its decision on the appeal not
later than 60 days after the receipt by the Administrator of the appeal. If
special circumstances apply, the 60-day period may be extended by an additional
60 days, provided that written notice of the extension is provided to the
Claimant during the initial 60-day period and such notice indicates the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the claim on appeal.
If the Administrator wholly or partly denies the claim on appeal, the
Administrator shall provide written notice to the Claimant within the time
limitations of the immediately preceding paragraph. Such notice shall set forth:
(i)  the specific reasons for the denial of the claim;
(ii)  specific reference to pertinent provisions of the Plan on which the denial
is based;
(iii)  a statement of the Claimant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and
(iv)  a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA.
The claims procedures described above shall be administered in accordance with
Section 503 of ERISA and guidance issued thereunder. Any written notice required
to be given to the

--------------------------------------------------------------------------------


Claimant may, at the option of the Administrator and in accordance with guidance
issued under Section 503 of ERISA, be provided electronically.
 
ARTICLE XI -   GENERAL PROVISIONS
 
11.1  No Assignment. Other than through a qualified domestic relations order,
benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment or charge, whether voluntary or involuntary, and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.
11.2  No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained as a Director or an
Employee in the employ of a Participating Employer, or give a Participant or
beneficiary, or any other person, any right to any payment whatsoever, except to
the extent of the benefits provided for hereunder. Each

--------------------------------------------------------------------------------


Participant shall remain subject to discharge or termination to the same extent
as if this Plan had never been adopted.
11.3  Incompetence. If the Administrator determines that any person to whom a
benefit is payable under this Plan is incompetent by reason of physical or
mental disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his benefit without
responsibility of the Administrator, the Company or Participating Employers to
see to the application of such payments. Any payment made pursuant to such power
shall, as to such payment, operate as a complete discharge of the liabilities of
the Company, the Participating Employers, the Administrator and the Trustee.
11.4  Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount or time of such payment,
the Administrator shall be entitled to hold such sum until such identity or
amount or time is determined or until an order of a court of competent
jurisdiction is obtained. The Administrator shall also be entitled to pay such
sum into court in accordance with the appropriate rules of law. Any expenses
incurred by the Company, the Participating Employers, the Administrator, and the
Trust incident to such proceeding or litigation will be deemed a distribution
from the Account pursuant to Article VII hereof and will be deducted from the
balance in the Account of the affected Participant.
11.5  Other Benefits. The benefits of each Participant or beneficiary hereunder
shall be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.
11.6  No Liability. No liability shall attach to or be incurred by the Company,
the Participating Employers, the Trustee or any Administrator under or by reason
of the terms, conditions and provisions contained in this Plan, or for the acts
or decisions taken or made

--------------------------------------------------------------------------------


thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.
11.7  Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Company, the Participating Employers, or the Plan, shall be paid
by the Company or Participating Employers. Any investment-related expenses shall
be charged directly to the subaccount within the Account for which such
investments were made.
11.8  Amendment and Termination.
(a)  The Company shall have the sole authority to modify, amend or terminate
this Plan; provided, however, that any modification, amendment, or termination
of this Plan shall not reduce, alter or impair, without the consent of a
Participant, a Participant’s right to any amounts already credited to his
Account on the day before the effective date of such modification, amendment, or
termination. With respect to Pre-2005 Accounts, following a Plan termination
payment of such Accounts may be made in a single-sum payment if the Company so
designates. Any such decision to pay in a single lump sum shall apply to all
Participants. With respect to Post-2004 Accounts, no amendment, modification or
termination shall accelerate payments under the Plan except to the extent
permitted by Section 409A of the Code and the guidance issued thereunder.
11.9  Company Determinations. Any determinations, actions or decisions of the
Company (including, but not limited to, Plan amendments and Plan termination)
shall be made by the board of directors of the Company in accordance with its
established procedures or by

--------------------------------------------------------------------------------


such other individuals, groups or organizations that have been properly
delegated by the board of directors to make such determination or decision.
11.10  Construction. All questions of interpretation, construction or
application arising under or concerning the terms of this Plan shall be decided
by the Administrator, in its sole and final discretion, whose decision shall be
final, binding and conclusive upon all persons.
11.11  Governing Law. This Plan shall be governed by, construed and administered
in accordance with the applicable provisions of ERISA, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of Rhode Island.
11.12  Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of this Plan and this Plan shall be construed and enforced as if such
provision had not been included therein. If the inclusion of any Employee (or
Employees) as a Participant under this Plan would cause the Plan to fail to
comply with the requirements of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, then the Plan shall be severed with respect to such Employee or
Employees, who shall be considered to be participating in a separate
arrangement.
11.13  Headings. The Article headings contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of this Plan nor in any way shall they affect this
Plan or the construction of any provision thereof.
11.14  Terms. Capitalized terms shall have meanings as defined herein. Singular
nouns shall be read as plural, and masculine pronouns shall be read as feminine,
and vice versa, where appropriate.

--------------------------------------------------------------------------------


11.15  Withholding. Any distribution hereunder will be reduced by the amounts
required to be withheld pursuant to any governmental law or regulation with
respect to taxes or similar provisions.
11.16  Terms Binding. The terms of the Plan shall be binding upon and shall
inure to the benefit of the Company and participating subsidiaries, and their
successors or assigns, and each Participant and his beneficiaries, heirs,
executors, and administrators.
11.17  Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Administrator. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.
 
ARTICLE XII -   MATCHING CONTRIBUTIONS
 
12.1  Purpose. The purpose of this Article XII is to provide matching
contributions for 401(k) Participants, which benefits are not provided under The
Washington Trust Company 401(k) Plan as a result of certain restrictions imposed
by the tax laws.
12.2  Definitions. For purposes of this Article XII, the following definitions
shall apply:
(a)  “Excess Compensation” means for a Plan Year the portion of the 401(k)
Participant’s compensation under the 401(k) Plan which exceeds the limits
imposed under Section 401(a)(17) of the Code for that Plan Year.
(b)  “401(k) Participant” means for any Plan Year any person employed by a
Participating Employer provided:
(i)  he has satisfied the eligibility requirements for participation under the
Plan;

--------------------------------------------------------------------------------


(ii)  he has satisfied the eligibility requirements for participation under the
401(k) Plan;
(iii)  he makes elective deferrals under the 401(k) Plan at any time during the
Plan Year;
(iv)  he is a highly compensated employee within the meaning of Section
414(q)(1)(B) of the Code; and
(v)  the matching contribution made by a Participating Employer on his behalf
under the 401(k) Plan is restricted by Section 401(a)(17) of the Code.
(c)  “401(k) Plan” means The Washington Trust Company 401(k) Plan, as amended or
restated and in effect from time to time.
(d)  “401(k) Plan Restrictions” means for any Plan Year the limits imposed under
Section 401(a)(17) of the Code for that Plan Year on the amount of matching
contributions made by a Participating Employer in accordance with Section 4.06
of the 401(k) Plan.
(e)  “Match Account” means the bookkeeping account established on behalf of a
401(k) Participant in accordance with Section 12.4. Prior to this restatement of
the Plan, this account was named “Supplemental Profit Sharing Contribution
Account.”
All other capitalized terms shall have the meanings defined in Article I.
12.3  Supplemental Matching Contributions.
(a)  For each Plan Year, if matching contributions made by a Participating
Employer under the 401(k) Plan on behalf of a 401(k) Participant are limited by
the 401(k) Plan Restrictions, the Participating Employer shall credit to a Match
Account established for such 401(k) Participant an amount equal to 3% of the
401(k) Participant’s Excess Compensation for that Plan Year.

--------------------------------------------------------------------------------


12.4  Match Account. The Administrator shall establish and maintain a
bookkeeping Match Account in the name of each 401(k) Participant, which account
may be a subaccount of an Account established for such individual under Section
6.1(a). A 401(k) Participant’s Match Account shall be invested in accordance
with the provisions of Section 6.2. Such Match Account shall be credited with
(a) liability transferred as of July 1, 2000 on behalf of the 401(k) Participant
from his Supplemental Employer Contribution Account under The Washington Trust
Company Supplemental Pension Benefit and Profit Sharing Plan, (b) liability
accrued on and after July 1, 2000 under the provisions of this Article XII, and
(c) any amounts attributable to Benchmark Returns. Such Match Account shall be
debited with any distribution made under Sections 12.5 and 12.6 and any other
appropriate adjustments. Such adjustments shall be made as frequently as
administratively feasible. Effective January 1, 2005, a Pre-2005 Match Account
and a Post-2004 Match Account shall be maintained for each 401(k) Participant
who participated in the Plan before 2005.
12.5  Commencement of Payment of Benefits. Distribution of benefits from a
Pre-2005 Match Account shall commence under this Article XII to a 401(k)
Participant (or his beneficiary, as applicable) as of the same date that
benefits commence from his Pre-2005 Retirement Account under Section 7.2.
Distribution of benefits from a Post-2004 Match Account shall commence under
this Article XII to a 401(k) Participant (or his beneficiary, as applicable) as
of the same date that benefits commence from his Post-2004 Retirement Account
under Section 7.2.
12.6  Form of Distribution. All payments of benefits to 401(k) Participants
and/or their designated beneficiaries under this Article XII shall be made in a
lump sum.
12.7  Vesting. A 401(k) Participant shall be fully vested at all times in his
Match Account.
12.8  Other Applicable Provisions. The provisions of Articles I through XII
applicable to a Participant’s Pre-2005 Account shall apply to his Pre-2005 Match
Account, and such provisions applicable to a Participant’s Post-2004 Account
shall apply to his Post-2004 Match Account.
 
 
 
 